Exhibit Seabridge Gold Inc.| Annual Report A HIGH LEVERAGE PERPETUAL OPTION ON GOLD CORPORATE OVERVIEW Seabridge Gold Inc. is designed to provide its shareholders with exceptional leverage to a rising gold price. From 1999 through 2002, when the gold price was lower, Seabridge acquired eight North American deposits with substantial gold resources, including the multi-million-ounce Courageous Lake and Kerr-Sulphurets-Mitchell (KSM) projects. Subsequent exploration by Seabridge has significantly expanded its acquired gold resource base. Seabridge measures its performance in terms of gold ownership per common share. Project acquisitions and exploration programs are carefully chosen to ensure that share dilution required to fund these activities is more than offset by additional ounces of gold resources. In contrast to most other gold companies, Seabridge’s gold ownership per share has risen for seven successive years, providing its shareholders with exceptional leverage to a rising gold price. As a result, Seabridge shares have outperformed the price of gold by more than 2400% and the S&P/TSX Global Gold Index by nearly 3400% from 2002 through Seabridge is pursuing four value-enhancing strategies. First, the Company continues to search for gold projects in North America that would be accretive in terms of gold ownership per common share. Second, Seabridge funds exploration on projects considered likely to expand gold ownership per common share. Third, the Company undertakes engineering and other studies to define the economics and advance the permitting of its projects, preparing them for joint-venture development or divestiture. Fourth, Seabridge enters into partnerships to advance its projects toward production while limiting risk and share dilution. Our philosophy at Seabridge is to provide investors with participation in gold ownership and gold flow as a hedge against other asset classes and currencies.
